Case 4:20-cv-04241 Document 1 Filed on 12/14/20 in TXSD Page 1 of 19

Appendix B

United States Courts
| UNITED STATES DISTRICT COURT Southern District of Texas
| SOUTHERN DISTRICT OF TEXAS FILED
DIVISION DEC 14 2020

David J, Bradley, Clerk of Court

 

 

 

 

 

S anh 0 Craz lf A 4
go Cre. Jr 20CV 4241
versus § CIVIL ACTION NO.
. : §
1, Atlets Congts' §
TREA Suey, OF J §
SUF - J 7 wWsuanee §
: ORIGINAL COMPLAINT

 

 

|
Planthtl Origin! hefitin of Plo— Saliesad. mf prectree
ok feo fessional Atts Aas ch y's con dee Claim FN Lieao &
Hfieleis County Treasury } Of- Self ~ LW sactvce Foye. Funmary
! Badge ment " Seakh

 
Case 4:20-cv-04241 Document1 Filed on 12/14/20 in TXSD Page 2 of 19

Plaintiff claims federal jurisdiction pursuant to Article Ill § 2 which

extends the jurisdiction to cases arising under the U.S. Constitution.

Plaintiff brings this suit pursuant to Title 42 U.S. Code § 1983 for

violations of certain protections guaranteed to him by the First,
Fifth, Eighth, Ninth and Fourteenth Amendments of the federal
Constitution, by the defendant under color of law in his capacity
as a Judge in the Court of Harris County Civil Court of Texas .

| |

|

"Plaintiff brings his action against Harris County Treasury of Self

Insurance in lieu of a Harris County Judges of Civil Jurisdiction 312
Harris County Court (2018 ), of a (retired) or Assistant Presiding Civil
Judicial Officers! pursuant to Title 28 U.S. Code § 1331, in claims
arising from violations of federal constitutional rights guaranteed in
the amendments to the U.S. Constitution and redressable, pursuant

to Bivens v. Six Unknown Narcotics Agents 403 U.S. 388 (1971).”

Be aware that the issues of whether federal or civil judicial officers

 
Case 4:20-cv-04241 Document1 Filed on 12/14/20 in TXSD Page 3 of 19

can in fact be sued under this authority is unresolved, but my opinion

is that there is a strong implication in the affirmative based on the

language in many cases.

: Parties

Plaintiff; Santiago Cruz is a natural person residing at 11702

River Vine Ct Harris County, Tomball TX..
|

Respondent: Harris County Treasury, of Self-
Insurance in leujof claim to once presiding Judges at
312th Harris County Judicial Civil Court seated (2018)

David Farr and Judy Waner

"Statement of Case”

Harris County Treasury, a self insurance holdings of Harris County
Judges bonds. And inside the bonds has the information of the third
party insurance to put a claim to Harris County Judges. Party of the
(312th Judicial seats of year 2018) breached a non-judicial
malpractice of professional acts and misconduct in Divorce Case

2017-77407. In this petition there is a remedy that can be met by

 
Case 4:20-cv-04241 Document 1 Filed on 12/14/20 in TXSD Page 4 of 19

legal standards.

The legal term preponderance of the evidence is

greater weight of the evidence as required in a civil (non-criminal)

lawsuit for the tri

er of fact (jury or judge without a jury) will show in

favor of the Plaintiff. A current noncompliance case of 2017-77407 at

county level willinot have a remedy. So therefore a cause of action

by UNITED STATES DISTRICT COURT is a venue to act as the

 

remedy. | the Plaintiff can possiably get my half of the community

business but not employment as once before. In retrospect, Plaintiff

a 30% veteran was forced out of his homestead for having children

living at home (ages 21,23,25 adults) Then Plaintiff in good faith

gave management. rights to ex wife to run the two businesses.

Plaintiff was still

able to work at 30% disablied in his businesses.

Three weeks awaiting Judges David Farr/Judge Judy Warner of

signed Tempora

ry orders untill or after 3 weeks without notification,

not giving plaintiff time and unaware whom opposing attorney

modified orders
businesses. Pla
being served for

speaking to his k

giving Ex wife executive rights to run both
ntiff could no longer work in his businesses and was
contempt of court for contempt of information for

bussiness associates, and on the run from being

served for six months. The Plaintiff/Army Veteran had to retire early

3

 
Case 4:20-cv-04241 Document1 Filed on 12/14/20 in TXSD Page 5 of 19

without being able support himself and homeless. The 312th Judges
executed and abuse of proceedure with negative afflection was
breached. Judges cause of action of wrongful interference of existing
contractual rights was breached. This abuse of process was

wrongfully breached. This intrusion upon seclusion with an expected

 

right of personal property was breached. The 312th Judges

deminished plaints power in business ownership was breached.
Plaintiff has no crimminal record, These 312th Judges judicialy got
Plaintiff fired from all his contractual piece work jobs. Judges of 312th
David Farr and Judy Warner non judicial professionalism acts of
misconduct are irrevocable. Then on the final divorce decree dated
17 December 2018 Judge Farr signed with or without knowing, no
community property accounts receivable to the plaintiff of his
community property of bussiness , whom were never given over to
plaintiff to this day. The Judge signed an incomplacement divorce
degree, without |checking to see the status up date of his decision
before signing the divorce decree, So the plaintiff couldn't go back to
work, for Judges non-judicial malpractice acts and his/her
professional misconduct. Breach of fraud in the factum and

professional negligence.

 

 

 
Case 4:20-cv-04241 Document1 Filed on 12/14/20 in TXSD Page 6 of 19

Defamed by these Judges they are liable under Texas Civil Right
|

Tort Claims Sec. 102.002. PAYMENT OF CERTAIN TORT

|
CLAIMS.

|

|

(a) A local government may pay actual damages awarded against
an employee of ithe local government if the damages:(1) result from
an act or omission of the employee in the course and scope of his
employment for|the local government; and (2) arise from a cause

of action for negligence.

(b) The local government may also pay the court costs and
attorney's fees awarded against an employee for whom the local

government may pay damages under this section.

(c) Except as provided by Subsection (e), a local government may
not pay damages awarded against an employee that: (1) arise from
a cause of action for official misconduct; or (2) arise from a cause
of action involving a wilful or wrongful act or omission or an act or

omission constituting gross negligence.

(d) A local government may not pay damages awarded against an

employee to the extent the damages are recoverable under an

 

 
Case 4:20-cv-04241 Document1 Filed on 12/14/20 in TXSD Page 7 of 19

insurance contract or a self-insurance plan authorized by statute.

(e) A local government that does not give a bond under Section
1105.101(b), Estates Code, shall pay damages awarded against an
employee of the local government arising from a cause of action

described by Subsection (c) if the liability results from the

 

employee's apppiniment as guardian of the person or estate of a
ward under the Estates Code and the action or omission for which
the employee was found liable was in the course and scope of the

person's employment with the local government.

Acts 1985, 69th |Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985. Amended
by Acts 1997, 75th Leg., ch. 924, Sec. 3, eff. Sept. 1, 1997.
Amended by: Acts 2017, 85th Leg., R.S., Ch. 324 (S.B. 1488), Sec.
22.007, eff. September 1, 2017.

Sec. 102.003. MAXIMUM PAYMENTS. Payments under this

chapter by a local government may not exceed:

(1) $100,000 to 'any one person or $300,000 for any single

occurrence in the case of personal injury or death; or

(2) $10,000 for a single occurrence of property damage, unless the

 

 

 

 
Case 4:20-cv-04241 Document 1 Filed on 12/14/20 in TXSD Page 8of19 |

local government is liable in the local government's capacity as

guardian under the Estates Code and does not give a bond under

Estates Code, in which event payments may not exceed the amount

of the actual property damages.

 

What kind of factual pattern would give rise to a successful claim

under the federal civil rights law? Title 42 U.S. Code § 1983 reads

as follows:

Every person who, under color of any statute, ordinance, regulation,

custom, or usag

subjected, any ¢

e, of any State or Territory, subjects, or causes to be

ritizen of the United States or other person within the

jurisdiction there of to the deprivation of any rights, privileges, or

immunities secu

the party injured

red by the Constitution and laws, shall be liable to

in an action at law, suit in equity, or other proper

proceeding for redress.

The Judge perry
accounts reciev
proper notice of

county court pro

lited an ex parte signage, i.e. seizure of community
able in bussinesses without giving Me/ Plaintiff
loosing all employment The hearing in a state

ceedings, deprived Plaintiff of a future in working

 

 

 

 
Case 4:20-cv-04241 Document1 Filed on 12/14/20 in TXSD Page 9 of 19

any longer without due process, violating the Fifth Amendment as

well as the Fourteenth Amendment.

Ex parte restraining orders forcing men or women out of their homes
based on abuse allegations in state courts are a primary and

rampant example of violations of constitutional rights today, and

 

certainly actionable in federal court.

The first ten amendments of the Bill of Rights are self explanatory.
Violations of any of the rights described in these amendments give
rise to causes of action, both against state and county district judges
under Title 42 U.S.C. § 1983 and arguably against federal judges in

Bivens actions.

1A.Exhibit Z Dated 1/12/2017 awarded 30% Veterans Disability

"Petitioner can still work".

1. Exhibit YCase number 2017-77407 Judge David Farr/ Assistant

Judy Warner of fhe 312t Judicial District of Harris County Civil

Court House on 201 Caroline Houston Texas 77002 16t' floor,

SYLLABUS; PETITION'S SUMMARY OF RELIEF REQUESTED AT

 
Case 4:20-cv-04241 Document 1 Filed on 12/14/20 in TXSD Page 10 of 19
|
, |
TEMPORY ORDERS HEARING. page 1

Filed and / or signed 1/15/2018 / 1/23/2018

Temporary Operation of Business Danielle (Exwife)shall continue to
run and maintain the community businesses Geotech and Water

Alternative in full force and without burden or intervention.

2. Exhibit X Cage number 2017-77407 Judge David Farr/Assistant

Judy Warner of the 312t" Judicial District of Harris County Civil

 

Court House on 201 Caroline Houston Texas 7700216t" floor,
(
SYLLABUS; TEMPORARY ORDERS page 2

Filed and / or signed 2/23/2018

It is Ordered that Petitioner have the exclusive and private ability to
run and maintain the businesses Geotech and water Alternative and

the corresponding accounts and documents utilized in conducting

 

business in full force and without burden of intervention by

Respondent (exwife).

Violates

 

 

 

 
Case 4:20-cv-04241 Document 1 Filed on 12/14/20 in TXSD Page 11 of 19

|
|

Eighth Amendm

ent, the Eighth Amendment prohibits cruel and

unusual punishments, but also mentions "excessive fines" and bail.

The "excessive nes clause surfaces (among other places) in cases

of civil and criminal forfeiture, for example when property is seized

during a drug ra

id.l. Forfeiture under §§ 881(a)(4) and (a)(7) is a

monetary punishrnent and, as such, is subject to the limitations of

the Excessive F

(a) The determir
it, whether forfei
The Eighth Ame
cases, and its h
crucial question
with which the E

Because sanctic

 

ines Clause. Pp. 2804-12.

ative question is not, as the Government would have
ture under §§ 881(a)(4) and (a)(7) is civil or criminal.
ndment's text is not expressly limited to criminal
story does not require such a limitation. Rather, the
is whether the forfeiture is monetary punishment,
xcessive Fines Clause is particularly concerned.

ns frequently serve more than one purpose, the fact

that a forfeiture serves remedial goals will not exclude it from the

Clause's purview, so long as it can only be explained as serving in

part to punish. $
S.Ct. 1892, 190

given to whethe!

ee United States v. Halper, 490 U.S. 435, 448, 109
t, 104 L.Ed.2d 487. Thus, consideration must be

r, at the time the Eighth Amendment was ratified,

10

 

 

 

 
Case 4:20-cv-04241 Document1 Filed on 12/14/20 in TXSD Page 12 of 19

forfeiture was understood at least in part as punishment and whether

forfeiture under § 881(a)(4) and (a)(7) should be so understood

today. Pp. 2804-06.

 

3A. Exhibit W Case number 2017-77407 Judge David Farr/
Assistant Judy Warner of the 312 Judicial District of Harris County

(

Civil Court House on 201 Caroline Houston Texas 77002 16" floor,

SYLLABUS; MOTION FOR ENFORCEMENT OF TEMPORARY

ORDERS BY CONTEMPT pages 1 and 2 (against the Plaintiff)
Filed and signed 3/2/2018

Violation 1. On Monday, February 26, 2018, Respondent went to
:
the Clearbrook City MUD office, one of the businesses that the

parties' contracts with, to demand issuance of 1099 and other

 

business-related documents. Respondent told the employees at the

MUD that Petitioner would soon be arrested on felony charges.

Violation 2. Additionally on Monday, February 26, 2018,

Respondent went to the County Terrace water management

11

 

 

 
Case 4:20-cv-04241 Document1 Filed on 12/14/20 in TXSD Page 13 of 19

\
1
i

company, one

demand issuar

Violation 3. Fu

GeoTech busir

of the businesses that the parties’ contracts with, to

1ce of 1099 and other business-related documents

ther still on Monday, February 26, 2018, in the

less e-mail address, Respondent opened an e-mail

 

from Clearbroo
|

outgoing e-mai

attorney would

Violation 4. As

k City MUD addressed to Petitioner and sent an
from that same e-mail address stating that his

be calling the MUD the following day

well on Monday, February 26, 2018, in the

GeoTech business e-mail address, Respondent sent an

outgoing e-mai

the DBA holde

Violation 5. On

business e-ma

| to Country Terrace stating that Petitioner is not

r for the business.

Tuesday, February 27, 2018, in the GeoTech

| address, Respondent sent an outgoing e-mail to

 

Clearbrook City MUD stating that his attorney would be calling the

MUD the following day.

Violation 6. On

business e-ma

Wednesday, February 28, 2018, in the GeoTech

| address, Respondent sent an outgoing e-mail to

Clearbrook City MUD stating erroneously the Temporary Orders

12

 

 
Case 4:20-cv-04241 Document 1 Filed on 12/14/20 in TXSD Page 14 of 19

signed in the case were not signed until February 27, 2018, and
made an intentional misrepresentation that the orders were being |

amended, and falsely stated that Petitioner has pending felony
|

charges

|
|

3B. Exhibit V Dated 3/30/2018 awarded 100% Veterans
Disability “Petitioner could no longer work from Judges

breaches and retires".

Wherefore plaintiff prays this Court issues equitable relief as
follows: | pray that the United States District Court uses the
definition of legal term preponderance. That the evidence show
51% or greater! That my claims are true and correct in my
arguments. That this court will declare favor with a summary
judgment (Exhibit T) to the plaintiff, | the Petitioner got
foreited/and sanctioned of employment by these judges in my
businesses that | started in my sole name on the DBA and kept

up with for 25 years to have a Judicial System, of Judges whom

 

took my livelihood away in an unjust manner and gave it all away.
Please keep in mind that even if | get back my half of the

community business that I will no longer be able to go back to

13

 
Case 4:20-cv-04241 Document 1 Filed on 12/14/20 in TXSD Page 15 of 19

working in it because of the Veterans Admistration will not allow
me without paying back every penny back the Veterans disability.
Champion the sufferings of the marginalized and intercede your
justice to those who don't honor there oath to of gavel (Exhibit

S). Your powerful intercession is needed. | put my trust and

confidence in you.

! And

Please issue injunctive relief commanding defendant Harris
County Treasuly, Of Self Insurance to uphold the Texas
Constitution of Indentured Trust Bond and Third Party Insurance
of these Judges at the level in the Texas State Controllers office
and not hold on to a hide and seek bond and insurance
information in there department as it is now. An insurer that is

found to have acted in bad faith can be liable for damages in

excess of the policy limits, including liability for judgments in

 

excess of the policy's limits, statutory penalties, interest,
emotional distress, consequential economic losses, attorneys’

fees, and punitive damages. In bad faith cases, punitive

14

 

 
Case 4:20-cv-04241 Document 1 Filed on 12/14/20 in TXSD Page 16 of 19

damages are youally determined not solely with regard to what

the insured’s actual losses were, but also with regard to the

insurer’s wealth.

And

Please issue declaratory relief as this Court deems appropriate just
because | have the right to work and retire at my own discretion not

by being forced by breached causes of actions by Judges.

And

Please issue conversion compentory damages "economic losses"
of relief as this (Court deems appropriate totaling $2,352,000 ; for
per year of averaging $14,000 per month of work revenue of loss
wages till age of 67 years old of full retirement from years
2018-2031 totaling fourteen years. Exhibit U averaging showing

3 monthly deposites.

Tort Laws; Damages are a monetary award ordered by the court to
be paid to an injured party, by the party at fault. Damages may be

awarded in compensation for loss of, or damage to, personal or

real property, for an injury, or for a financial loss. U.S. Code §

15

 

 

 
Case 4:20-cv-04241 Document 1 Filed on 12/14/20 in TXSD Page 17 of 19
|
6611 - Damages in tort claims(a) In general A party to a Y2K action
making a tort claim, other than a claim of intentional tort arising
independent of a contract, may not recover damages for economic

loss unless— ('1)the recovery of such losses is provided for in a

 

contract to which the party seeking to recover such losses is a

|
party; or (2)such losses result directly from damage to tangible
personal or real property caused by the Y2K failure involved in the

action (other than damage to property that is the subject of the

|
|

contract between the parties to the Y2K action or, in the event there
is no contract between the parties, other than damage caused only
to the property that experienced the Y2K failure), and such

damages are permitted under applicable Federal or State law. (b)
Economic loss For purposes of this section only, and except as
otherwise specifically provided in a valid and enforceable written
contract between the plaintiff and the defendant in a Y2K action,
the term “economic loss” means amounts awarded to compensate
an injured party|for any loss, and includes amounts awarded for

damages such as— (1) lost profits or sales;

(2)business interruption;

 

16

 
Case 4:20-cv-04241 Document 1 Filed on 12/14/20 in TXSD_ Page 18 of 19
. | ;
(3)losses indirectly suffered as a result of the defendant’s
wrongful act or omission;
(4)losses that arise because of the claims of third parties;

(5)losses that must be pled as special damages; and

(6)consequential damages (as defined in the Uniform Commercial

Code or analogous State commercial law).

 

(c)Certain other actions

A person liable for damages, whether by settlement or judgment, in
a civil action to which this chapter does not apply because of
section 6603(c)jof this title whose liability, in whole or in part, is the
result of a Y2K failure may, notwithstanding any other provision of
this chapter, pursue any remedy otherwise available under Federal

or State law against the person responsible for that Y2K failure to

 

the extent of recovering the amount of those damages.

And

Please award plaintiff his costs of litigation.

Respectfully submitted,

 

17

 
Case 4:20-cv-04241 Document 1 Filed on 12/14/20 in TXSD Page 19 of 19

Santiago Cruz J r
11702 River Vine Ct.
Tomball Texas 1B 77
832 616 1395

|

Statement of Verification
|

[have read the above complaint and it is correct to the best of my knowledge.

signature....

 

 

18

 

 
